Citation Nr: 1341322	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which increased the Veteran's rating for PTSD from 50 percent to 70 percent, effective May 2, 2012.  This case also comes before the Board on appeal from an August 2011 rating decision that denied service connection for bilateral hearing loss.

In connection with this appeal the Veteran was scheduled to testify before the Board at a videoconference hearing at the RO in March 2013.  In a February 2013 communication, the Veteran asked to have the hearing rescheduled.  The hearing was rescheduled for August 2013.  In an August 2013 communication, the Veteran stated that he no longer wanted a hearing.  Therefore, his hearing request is considered to have been withdrawn.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The record raises a claim for service connection for tinnitus, but that claim has not bee adjudicated by the Agency of Original Jurisidcation.  Therefore, the Board does not have jurisdiction over that claim and it is referred to the Agency of Original Jurisdiction for appropriate action.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for PTSD.  



CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A September 2012 rating decision granted an increased rating for PTSD and the Veteran perfected an appeal of the increased rating claim.  An August 2013 communication from the Veteran's representative requested to withdraw the appeal of the rating for PTSD, and to continue only the appeal for service connection for hearing loss.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2013).

With regard to the issue of entitlement to an increased rating for PTSD, prior to the promulgation of a decision by the Board, the representative requested withdraw of the appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to an increased rating for PTSD.  Therefore, the Board finds that the Veteran has withdrawn the appeal, and the Board does not have jurisdiction to review the appeal.  Therefore, the appeal is dismissed.

ORDER

The appeal on the issue of entitlement to an increased rating for PTSD is dismissed.

REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a service connection for bilateral hearing loss can be decided. 

A review of the Veteran's service medical records and service separation form shows that his military occupational specialty (MOS) during service was Infantry Fire Crewman and that he had service in the Republic of Vietnam.  Based on his MO, the Board finds that exposure to hazardous noise in active service was likely. 

A review of the Veteran's service medical records shows that the Veteran's hearing was measured at the December 1969 separation examination.  Reported pure tone thresholds, in decibels, were:
  
HERTZ
500
1,000
2,000
3,000
4,000
6,000
RIGHT
10 
10 
10 
Not tested
10
Not tested
LEFT
10 
10
10
Not tested
10
Not tested

At the July 2011 VA examination, the Veteran reported that he had bilateral hearing loss with tinnitus as a result of occupational noise exposure sustained while in active service, including not being afforded hearing protection while in training; and weapons fire, explosions, and mortar fire, howitzer fire, grenades, and rifle fire in Vietnam.  The Veteran reported no post-service noise exposure outside of occasional hunting.  The Veteran reported that his tinnitus was intermittent, and that he did not recall exactly when it started.  

The examiner performed an audiogram.  The examiner noted that the speech recognition test scores were 96 for both ears.  The examiner diagnosed non-organic bilateral hearing loss.  Reported pure tone thresholds, in decibels, were:
  
HERTZ
500
1,000
2,000
3,000
4,000
AVERAGE
RIGHT
20
30
50 
55
65
50
LEFT
20
25
50 
55
65
48.75
 
The examiner diagnosed normal to severe hearing loss, and stated that the tinnitus was as likely as not associated with the hearing loss.  The examiner stated that the Veteran's disability had significant effects on his occupation and occupational activities, as it resulted in poor social interactions, difficulty following instructions, and hearing difficulty.  The examiner was also asked to provide an opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner stated that it was not at least as likely as not that the Veteran's current hearing loss and tinnitus were a result of noise exposure during his active service.  The examiner noted that the Veteran did not have any hearing loss at the audiological examination performed at separation from active service.  

Unfortunately, that opinion is inadequate.  Examinations are inadequate where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus.

In addition, current treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file.

2.  Then, schedule the Veteran for a VA audiology examination.  The examiner must review the claims file and should note that review in the report.  The examiner should consider the Veteran's medical, occupational, and recreational history since service, and any claims of continuing symptoms since service.  A complete rationale for all opinions expressed should be provided.  The examination must include testing of pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss is related to service or to any exposure to acoustic trauma during service.  The examiner should provide the rationale for the decision.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

